 Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 1 of 7 PageID: 395




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE
SHIELD OF LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others similarly
situated,

       Plaintiffs,
                           v.                            CIVIL ACTION NO. 1:19-cv-00474

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

MAYOR AND CITY COUNCIL OF BALTIMORE,
on behalf of itself and all others similarly situated,

       Plaintiffs,
                           v.
                                                         CIVIL ACTION NO.: 1:19-cv-00605
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH
BENEFIT PLAN, on behalf of itself and all those
similarly situated,

       Plaintiffs,
                           v.
                                                         CIVIL ACTION NO.: 1:19-cv-00642
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants
 Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 2 of 7 PageID: 396




KENTUCKY LABORERS DISTRICT COUNCIL
HEALTH AND WELFARE FUND, on behalf of itself
and all those similarly situated,

        Plaintiffs,
                               v.
                                                              CIVIL ACTION NO.: 1:19-cv-00658
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

        Defendants


  PLAINTIFFS’ MOTION FOR APPOINTMENT OF INTERIM COUNSEL FOR THE
                          PROPOSED CLASS

         This motion seeks, pursuant to Federal Rule of Civil Procedure 23(g)(1) and (3), the

appointment of interim co-lead counsel for the proposed class. This motion has the support of

plaintiffs’ counsel in all four cases, and counsel for the defendants have indicated that they take

no position on the motion.1

         In accordance with Federal Rules of Civil Procedure 23(g)(1) and 23(g)(3), counsel for

plaintiffs Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue Shield of

Louisiana, HMO Louisiana, Inc., the Mayor and City Council of Baltimore, Iron Workers

District Council (Philadelphia and Vicinity) Health Benefit Plan, and Kentucky Laborers District

Council Health and Welfare Fund (Kentucky Laborers) hereby move for an order appointing

interim co-lead counsel for the proposed class.

         In support of this motion, the plaintiffs file herewith a memorandum of law and a

proposed order.




    1
        This motion is being separately filed in each of the four related cases.
Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 3 of 7 PageID: 397




  Dated: May 31, 2019            Respectfully submitted,

                                 /s/William H. Monroe, Jr.
                                 William H. Monroe, Jr. (VSB No. 27441)
                                 Marc C. Greco (VSB No. 41496)
                                 Kip A. Harbison (VSB No. 38648)
                                 Michael A. Glasser (VSB No. 17651)
                                 William D. Moore, III (VSB No. 77097)
                                 Anders T. Sleight (VSB No. 84458)
                                 GLASSER AND GLASSER, P.L.C.
                                 Crown Center, Suite 600
                                 580 East Main Street
                                 Norfolk, VA 23510
                                 Telephone: (757) 625-6787
                                 Facsimile: (757) 625-5959
                                 bill@glasserlaw.com
                                 marcg@glasserlaw.com
                                 kip@glasserlaw.com
                                 michael@glasserlaw.com
                                 wmoore@glasserlaw.com
                                 asleight@glasserlaw.com

                                 Local Counsel for Plaintiffs Louisiana Health
                                 Service & Indemnity Company d/b/a Blue Cross and
                                 Blue Shield of Louisiana, HMO Louisiana, Inc. and
                                 the Proposed Class

                                 Thomas M. Sobol
                                 Lauren G. Barnes
                                 Gregory T. Arnold
                                 Bradley J. Vettraino
                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                 55 Cambridge Parkway, Suite 301
                                 Cambridge, MA 02142
                                 Telephone: (617) 482-3700
                                 Facsimile: (617) 482-3003
                                 tom@hbsslaw.com
                                 lauren@hbsslaw.com
                                 grega@hbsslaw.com
                                 bradleyv@hbsslaw.com

                                 James R. Dugan II (pro hac vice forthcoming)
                                 David S. Scalia (pro hac vice forthcoming)
                                 THE DUGAN LAW FIRM, LLC
                                 One Canal Place, Suite 1000
                                 365 Canal Street
Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 4 of 7 PageID: 398




                                 New Orleans, LA 70130
                                 Telephone: (504) 648-0180
                                 Facsimile: (504) 648-0181
                                 jdugan@dugan-lawfirm.com
                                 dscalia@dugan-lawfirm.com

                                 Counsel for Plaintiffs Louisiana Health Service &
                                 Indemnity Company d/b/a Blue Cross and Blue Shield
                                 of Louisiana, HMO Louisiana, Inc. and the Proposed
                                 Class

                                 Allison N. Pham
                                 Jessica Chapman
                                 Charles A. O’Brien
                                 LOUISIANA HEALTH SERVICE & INDEMNITY
                                 COMPANY, D/B/A BLUE CROSS AND BLUE
                                 SHIELD OF LOUISIANA
                                 5525 Reitz Avenue
                                 P.O. Box 98029
                                 Baton Rouge, LA 70809
                                 Telephone: (225) 295-2199
                                 Facsimile: (225) 297-2760

                                 Counsel for Plaintiffs Louisiana Health Service &
                                 Indemnity Company d/b/a Blue Cross and Blue Shield
                                 of Louisiana, HMO Louisiana, Inc.

                                 Sharon K. Robertson (pro hac vice forthcoming)
                                 Donna M. Evans (pro hac vice forthcoming)
                                 COHEN MILSTEIN SELLERS & TOLL PLLC
                                 88 Pine Street, 14th Floor
                                 New York, NY 10005
                                 Telephone: (212) 838-7797
                                 Facsimile: (212) 838-7745
                                 srobertson@cohenmilstein.com
                                 devans@ cohenmilstein.com

                                 Christopher J. Cormier (pro hac vice forthcoming)
                                 BURNS CHAREST LLP
                                 5290 Denver Tech Center Pkwy., Suite 150
                                 Greenwood Village, Colorado 80111
                                 Telephone: (720) 630-2092
                                 ccormier@burnscharest.com
Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 5 of 7 PageID: 399




                                 Warren T. Burns (pro hac vice forthcoming)
                                 Spencer Cox
                                 BURNS CHAREST LLP
                                 900 Jackson Street, Suite 500
                                 Dallas, Texas 75201
                                 Telephone: (469) 904-4550
                                 wburns@burnscharest.com
                                 scox@burnscharest.com

                                 Amanda Klevorn (pro hac vice forthcoming)
                                 BURNS CHAREST LLP
                                 65 Canal Street, Suite 1170
                                 New Orleans, Louisiana 70130
                                 Telephone: (504) 799-2845
                                 lwright@burnscharest.com

                                 Counsel for Plaintiff the Mayor and City Council of
                                 Baltimore and the Proposed Class

                                 Andre M. Davis (Pro hac vice forthcoming)
                                 Suzanne Sangree (Pro hac vice forthcoming)
                                 City of Baltimore Department of Law
                                 City Hall, Room 109
                                 100 N. Holiday Street
                                 Baltimore, MD 21202
                                 Telephone: (443) 388-2190
                                 Andre.Davis@baltimorecity.gov
                                 Suzanne.Sangree2@baltimorecity.gov

                                 Counsel for Plaintiff the Mayor and City Council of
                                 Baltimore

                                 Joseph H. Meltzer
                                 Terence S. Ziegler
                                 Donna Siegel Moffa
                                 KESSLER TOPAZ MELTZER & CHECK LLP
                                 280 King of Prussia Road
                                 Radnor, PA 19087
                                 Telephone: (610) 667-7706
                                 Facsimile: (610) 667-7056
                                 jmeltzer@ktmc.com
                                 tziegler@ktmc.com
                                 dmoffa@ktmc.com
Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 6 of 7 PageID: 400




                                 Counsel for Plaintiff Iron Workers District Council
                                 (Philadelphia and Vicinity) Health Benefit Plan and
                                 the Proposed Class


                                 Joe P. Leniski, Jr.
                                 J. Gerard Stranch, IV
                                 James G. Stranch, III
                                 BRANSTETTER, STRANCH & JENNINGS, PLLC
                                 223 Rosa Parks Ave. Suite 200
                                 Nashville, TN 37203
                                 Telephone: 615/254-8801
                                 Facsimile: 615/255-5419
                                 joeyl@bsjfirm.com
                                 gerards@bsjfirm.com
                                 jims@bsjfirm.com
                                 *Pro hac vice motions pending

                                 Counsel for Plaintiff Kentucky Laborers District
                                 Council Health and Welfare Fund and the Proposed
                                 Class
Case 2:19-cv-14146-KM-ESK Document 37 Filed 05/31/19 Page 7 of 7 PageID: 401




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record who have made a formal appearance.

Dated: May 31, 2019                                  /s/ William H. Monroe, Jr.
                                                     William H. Monroe, Jr. (VSB No. 27441)
